Citation Nr: 1013675	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  92-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
residuals of a gunshot wound of the upper right arm.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1946.  He served in combat during World War II and 
was awarded the Purple Heart Medal and the Combat Infantry 
Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board remanded the case to the RO for additional 
development in August 1994 and August 1999.  Thereafter, the 
Board issued a decision in June 2003 denying the Veteran's 
claim for a higher rating.  The Veteran thereupon appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2006 the Court issued 
an Order that vacated the Board's decision and remanded the 
case to the Board for further development.

In November 2008 the Board remanded the case for actions in 
compliance with the Court's Order.  The file has since been 
returned to the Board for further appellate action.

On review of the file the Board notes that in April 2001 the 
Veteran's representative submitted a claim on the Veteran's 
behalf for service connection for peripheral nerve damage of 
the right arm as secondary to the service-connected gunshot 
wound.  The RO acknowledged receipt of the claim in a duty-
to-assist letter in July 2001 but has not yet adjudicated the 
claim.  The issue is accordingly referred to the RO for 
appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  




FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The residual muscle damage from a GSW of the right upper 
arm involves Muscle Groups III, V and VI, the muscle damage 
was moderately severe prior to March 4, 2009, and severe on 
and after that date. 

3.  Scarring from the GSW of the right upper arm is 
manifested by one deep scar and one superficial scar; both 
scars are small, stable, non tender and non painful; neither 
scar causes limitation of motion or function of the right 
upper extremity.


CONCLUSION OF LAW

The criteria for a rating of 40 percent for residuals of a 
GSW of the right upper arm, but not more, were met effective 
from March 4, 2009, but not before.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5303 through 
5306 (1996-2009); § 4.418, Diagnostic Codes 7801 through 7805 
(2002-2008); §§ 4.7, 4.40, 4.45 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a rating higher than 30 percent for 
his service-connected residuals of a gunshot wound to the 
right shoulder.  The Board will first discuss certain 
preliminary matters and will then address the legal criteria 
and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).   However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The February 1992 rating decision on appeal was issued years 
before the enactment of VCAA.  However, during the course of 
the appeal the Veteran has been provided all required notice.  
The Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) 

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claim herein decided.  
In this regard, the Board notes that service treatment 
records (STRs and VA outpatient records were obtained.  The 
Veteran was afforded appropriate VA examinations, most 
recently in March 2009; the Veteran has not asserted, and the 
evidence of record does not show, that his disability has 
increased in severity since the last examination.  Neither 
the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim, and the Board is also unaware of any such 
evidence.

In regard to medical examination, the Board remanded the case 
to the originating agency for a VA examination in November 
2008, and the Veteran was afforded a VA examination in March 
2009.  The Veteran has not asserted the last VA examination 
was inadequate in any way and the competency of a VA examiner 
is presumed absent a showing of some evidence to the 
contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  The 
Board accordingly finds the originating agency has 
substantially complied with the requirement for examination 
articulated in the Board's remand.  Dymant v. West, 13 Vet. 
App. 141, 146-47 (1999). 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, 38 C.F.R. 
§ 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability except as 
discussed below.  

Evaluation of Muscle Injury Residual to GSW

The Veteran's musculoskeletal injury associated with the GSW 
to the right upper arm is rated under the criteria of 
38 C.F.R. § 4.73, Diagnostic Codes (DCs) 5303 (injuries to 
Muscle Group III), 5305 (injuries to Muscle Group V) and 5306 
(injuries to Muscle Group VI).  The rating criteria 
distinguish between the dominant (major) and non-dominant 
(minor) extremities.  In this case, the Veteran is shown to 
be right-handed, so the criteria for the dominant extremity 
apply

Under the rating criteria for DCs 5303, 5305 and 5306 (Muscle 
Groups III, V and VI respectively), a noncompensable rating 
is assigned for slight disability; a rating of 20 percent is 
assigned for moderate disability; a rating of 30 percent is 
assigned for moderately severe disability; and a rating of 40 
percent is assigned for severe disability.

The rating criteria as defined above have been in effect 
since 1945.  However, the definitions of "slight," 
"moderate," "moderately severe" and "severe" are found 
in 38 C.F.R. § 4.56, which was amended during the period 
under review.  Specifically, the new regulation became 
effective July 3, 1997.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Prior to July 3, 1997, the provisions of 38 C.F.R. § 4.56 
were as follows.

Slight (insignificant) disability of muscles.  Type of 
injury:  Simple wound of muscle without debridement, 
infection or effects of laceration.  History and complaint:  
Service department record of wound of slight severity or 
relatively brief treatment and return to duty.  Healing with 
good functional results.  No consistent complaint of cardinal 
symptoms of muscle injury or painful residuals.  Objective 
findings: Minimum scar; slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic fragments.  
38 C.F.R. § 4.56(a) (1996).

Moderate disability of muscles.  Type of injury:  Through-
and-through or deep penetrating wounds of relatively short 
track by single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate degree.  Absence 
of explosive effect of high velocity missile and of residuals 
of debridement or of prolonged infection.  History and 
complaint:  Service department record or other sufficient 
evidence of hospitalization in service for treatment of 
wound.  Record in the file of consistent complaint on record 
from first examination forward of one or more of the cardinal 
symptoms of muscle wounds, particularly fatigue and fatigue-
pain after moderate use, affecting the particular functions 
controlled by injured muscles.  Objective findings:  Entrance 
and (if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  (In such 
tests the rule that with strong efforts, antagonistic muscles 
relax is to be applied to insure validity of tests.)  
38 C.F.R. § 4.56(b) (1996).

Moderately severe disability of muscles.  Type of injury:  
Through-and-through or deep penetrating wound by high-
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
History and complaint:  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.  Objective findings:  Entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (1996).

Severe disability of muscles.  Type of injury:  Through-and-
through or deep penetrating wound by high-velocity missile, 
or large or multiple low-velocity missiles, or explosive 
effect of high-velocity missile, or shattering bone fracture 
with extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding and 
cicatrization.  History and complaint:  As under "moderately 
severe" (paragraph (c) above) in aggravated form.  Objective 
findings:  Extensive ragged, depressed and adherent scars of 
skin so situated as to indicate wide damage to muscle groups 
in track of missile.  X-ray may show minute scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without skin covering, in an 
area where bone is normally protected by muscle, indicates 
the severe type.  Atrophy of muscle groups not included in 
the track of the missile, particularly in the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis) may be included in the severe group if 
there is sufficient evidence of severe disability.   
38 C.F.R. § 4.56(d) (1996).

For application to the pre-1997 criteria above, the principle 
symptoms of a muscle disability are weakness, undue fatigue-
pain and incoordination of movement.  38 C.F.R. § 4.50 
(1996).  

Effective from July 3, 1997 the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold or fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (1998-2009).  The other amended provisions of 
38 C.F.R. § 4.56 are as follows.

Slight disability of muscles.  Type of injury:  Simple muscle 
wound without debridement or infection.  History and 
complaint:  Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined above.  Objective findings:  Minimal 
scar.  No evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of muscle function or retained 
fragments in the muscle tissue.  38 C.F.R. § 4.56(d)(1) 
(1998-2008).    

Moderate disability of muscles.  Type of injury:  Through-
and-through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement or prolonged infection.  History and complaint:  
Service department record or other evidence of in-service 
treatment of the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms as defined 
above, particularly lowered threshold of fatigue after 
average use affecting the particular functions controlled by 
the injured muscles.  Objective findings:  Entrance and (if 
present) exit scars, small or linear, indicating a short 
track of the missile through muscle tissue.  Some loss of 
deep fasciae or muscle substance or impairment of muscle 
tonus and loss of power or lower threshold or fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2) (1998-
2009).   

Moderately severe disability of muscles.  Type of injury:  
Through-and-through or deep penetrating wound by a small, 
high-velocity missile or large low-velocity missile with 
debridement, prolonged infection or sloughing of soft parts 
and intermuscular scarring.  History and complaint:  Service 
department record or other evidence showing hospitalization 
for a prolonged period of treatment of the wound.  Record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability as defined above and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings:  Entrance and (if present) exit scars indicating 
track of the missile through one or more muscle groups.  
Indications on palpation of loss of deep fasciae, muscle 
substance or normal firm resistance of muscles compared to 
the sound side.  Tests of strength compared with the sound 
side demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (1998-2009).     

Severe disability of muscles.  Type of injury:  Through-and-
through or deep penetrating wound due to a high-velocity 
missile or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaint:   
Service department record or other evidence showing 
hospitalization for a prolonged period of treatment of the 
wound.  Record of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined above, worse than 
those shown for "moderately severe" muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  Objective findings:  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in the 
missile track.  Palpation shows loss of deep fasciae or 
muscle substance, or soft flabby muscles in the wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4) (1998-
2009).  

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the projectile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.   38 C.F.R. § 4.56(d)(4) (1998-2009).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Service treatment records (STRs) show the Veteran sustained a 
through-and-through gunshot wound to the right upper arm in 
late January 1945 and that he was in the 62nd General 
Hospital in France for 25 days.  Treatment consisted 
primarily of local debridement and drugs.  By late February, 
the wounds were described as well-healed and he was returned 
to duty in early March 1945.  

Post-service treatment records include an X-ray report from 
March 1947 showing no definite signs of osseous or articular 
pathological changes and no evidence of retained opaque 
foreign bodies in the visible soft tissue.  A VA examination 
that same month noted the Veteran had a feeling of heaviness 
in his right upper arm on prolonged exertion.  He was 
reported to have some weakness of the grip.  No atrophy was 
noted. 

An X-ray report from February 1949 of the right arm from the 
shoulder to the elbow joints showed no evidence of retained 
metallic foreign bodies and no abnormalities of the bones or 
joints were noted. 

A February 1957 VA examination report shows that the missile 
traveled through the deltoid and triceps muscles and also 
noted that the Veteran is right-handed.

The Veteran's instant claim for an increased rating, received 
in August 1991, asserts the Veteran was experiencing 
increased pain and decreased range of motion in the right 
arm.  He also stated he had pain while sleeping and could not 
lean on the arm.  In October 1991 he submitted a statement 
adding that the right hand occasionally would go numb.

The Veteran was treated during the period May-December 1991 
by the VA neurology clinic for complaint of pain and 
stiffness in the right arm and shoulder.  The clinicians 
noted the presence of entrance and exit wounds.  Range of 
motion of the arm was intact but slightly painful.  Cranial 
nerves, sensory examination and deep tendon reflexes (DTRs) 
were intact.  Electromyography (EMG) revealed normal motor 
nerve conduction velocity and normal sensory responses with 
no evidence of neuropathy.  The clinician's impression in 
December 1991 was right arm pain, probably myofascial, for 
which the clinician prescribed ibuprofen for pain and a sleep 
aid.

The Veteran asserted in his substantive appeal, received in 
September 1992, that he was always in pain from the GSW and 
that he could not sleep or function normally; he also 
reported his fingers would get numb.

VA X-ray of the right shoulder and humerus in May 1994 showed 
no fractures or dislocations.  EMG in October 1994 was 
essentially normal.

The Veteran presented to the VA outpatient clinic in 
September 1996 complaining of shoulder pain that impaired his 
sleeping, as well as weakness and numbness in both hands but 
right worse than left.  On examination, strength of the right 
shoulder and elbow was 4/5, compared to the left shoulder and 
elbow at 5/5.  The clinician's impression regarding the hand 
symptoms (weakness and numbness) was rule out carpal tunnel 
syndrome.  EMG in November 1996 was consistent with carpal 
tunnel syndrome.  The Veteran underwent carpal tunnel release 
surgery on the left hand in February 1997 and on the right 
hand in March 1997.

A VA medical certificate dated in October 1997 shows the 
Veteran complained of right shoulder pain that prevented him 
from raising his right upper extremity; he also complained of 
tingling and weakness in the hand.  The clinician's 
diagnostic impression was arthritis of the right upper 
extremity.
  
A medical statement from Dr. Sclafani, dated in November 
1997, indicates that the Veteran had developed severe 
arthritis involving both his hands and shoulders, resulting 
in bilateral carpal tunnel syndrome.  He noted that the 
Veteran had been left with marked stiffness in his hands and 
as well as limited motion of both shoulders.  Significantly, 
he stated an opinion that the Veteran's arthritis was 
proximately related to the type of work he performed for the 
Army Corp of Engineers after discharge from service.

VA X-ray of the right shoulder and humerus in February 1998 
showed no fractures or dislocations, joint space unremarkable 
and no abnormal calcifications.  EMG study in March 1998, 
performed one year after carpal tunnel release surgery, was a 
normal study.

The Veteran underwent magnetic resonance imaging (MRI) in 
April 1998 performed by the Narrows MRI and Diagnostic 
Radiology.  The bony elements of the shoulder were intact 
without fracture or dislocation and the tendon of the long 
head of the biceps muscle was intact without evidence of 
tendinous tear or disruption or dislocation of the tendon.  
However, there were increased signal and fluid seen at the 
acromioclavicular (AC) joint space, possibly indicative of 
preexisting arthropathy or post-traumatic changes such as AC 
dissociation.  The interpreter's impression was AC 
impingement upon the supraspinatus muscle with a full 
thickness tear of the rotator cuff.

On VA musculoskeletal examination in October 1998, the 
Veteran reported having pain, stiffness, and weakness in the 
right shoulder, and indicated he could not sleep at night due 
to the pain, stiffness and weakness in the right shoulder; 
painkillers and ointment had not provided relief.  It was 
reported that the missile entered the right anterior upper 
arm and came out the right posterior upper arm.  Upon range 
of motion testing of the shoulder, the Veteran had forward 
flexion to 86 degrees on the right (compared to 70 degrees on 
the left), abduction to 79 degrees on the right (compared to 
148 degrees on the left), external rotation to 80 degrees on 
the right (compared to 85 degrees on the left) and internal 
rotation to 15 degrees on the right (compared to 80 degrees 
on the left).  Range of motion testing on the elbows revealed 
flexion to 125 degrees on the right (compared to 145 degrees 
on the left).  X-rays of the elbow and humerus were normal; 
X-rays of the shoulder showed slight separation of the AC 
joint bilaterally.  The examiner diagnosed slightly separated 
AC joint bilaterally.  

In specific regard to muscle injury, during the examination 
in October 1998 the Veteran reported no flare-ups or 
precipitating factors.  He reported that he had muscle pain 
that was actively limited by fatigue and an inability to move 
the joint through a portion of its range of motion.  The 
examiner stated the muscles originally injured appeared to be 
the right biceps, right triceps and right deltoid muscles.  
Muscle strength was noted to be diminished due to pain and 
early fatigue.  The examiner's diagnosis was involvement of 
muscle groups V and VI.

The VA examiner who performed the October 1998 examination 
cited above issued an addendum opinion in January 1999 
stating that the AC separation was residual to the GSW of the 
right shoulder; he also stated that muscle group III was not 
involved.  

The Veteran had VA occupational therapy for shoulder pain 
during the period November 1998 through December 1999.  
Symptoms during the period included reduced range of motion 
of the shoulder and arm, severe pain that interfered with 
sleep, and weakened grip strength with the right hand.  The 
treatment notes show an impression of right shoulder 
osteoarthritis and AC bursitis.  Treatment consisted of 
physical therapy and trigger point injections.

The Veteran underwent another VA musculoskeletal examination 
in November 2001.  It was noted that the Veteran's gunshot 
wound was in-and-out, exiting the posterior right arm at the 
posterior axillary fold.  The circumference of the upper arm 
was 30 cm, bilaterally.  The Veteran complained of pain in 
the right arm while sleeping.

Upon range of motion testing, the Veteran had forward flexion 
of the right shoulder of 90 degrees (170 degrees on the 
left), abduction to 100 degrees on the right (180 degrees on 
the left), internal rotation of 40 degrees right (65 degrees 
left) and external rotation of 90 degrees bilaterally.  Range 
of motion of the elbows was as follows: flexion was to 131 
degrees on the right (135 degrees on the left), forearm 
supination to 85 degrees bilaterally, and forearm pronation 
to 80 degrees bilaterally.  Range of motion of his wrists was 
as follows: dorsiflexion was 0 to 70 degrees bilaterally, 
palmar flexion was 0 to 80 degrees bilaterally, radial 
deviation was 0 to 10 degrees on the right and 0 to 20 
degrees on the left, and ulnar deviation was 0 to 42 degrees 
bilaterally.  X-rays were negative for the right shoulder, 
right humerus, and right forearm.  The diagnosis was gunshot 
wound of the right arm with healed scar.

Specifically in regard to muscle injury, the examiner in 
November 2001 identified the muscles that were injured as the 
right biceps muscles with a tear and Muscle Groups III, IV, 
and V of the right arm and shoulder.  It was noted that the 
Veteran was able to actively move the joint through its range 
of motion, but was limited by muscle pain.  There was no 
muscle herniation and his muscle strength was good.  The 
examiner reported that the muscle group could move 
independently through useful range of motion, but with 
limitation due to pain.

The Veteran also had a VA peripheral nerves examination in 
November 2001, although by a different examiner than the 
joints/muscles examiner cited above.  The Veteran reported 
carpal tunnel surgery in 1997 and complained of current 
arthritis pain in his hands and legs.  On examination his 
cranial nerves were grossly normal and motor examination 
revealed normal tone, power and coordination.  The hands had 
arthritic deformity that prevented the Veteran from making a 
fist.  The examiner noted the presence of well-healed carpal 
tunnel surgical scars and a scar on the right upper arm from 
the bullet wound.  Sensory examination was positive for 
Tinel's sign bilaterally but sensation was normal to all 
modalities of the hands and arms.  Reflexes were 3+ and 
symmetrical.  The examiner's impression was status post GSW 
to the right upper arm and bilateral carpal tunnel syndrome 
in 1997 with positive Tinel's sign bilaterally.

VA MRI of the shoulder in December 2001 revealed a partial 
tear at the distal part of the supraspinatus tendon at its 
insertion into the greater tuberosity and mild degenerative 
arthritis of the AC and glenohumeral joints.  A small cyst in 
the humeral head was noted at the greater tuberosity.

The VA examiner who had performed the joints/muscles 
examinations in November 2001 cited above issued an addendum 
opinion in February 2002.  Whereas the earlier examination 
report cited injury to Muscle Groups III, IV and V, the 
addendum cites injuries to Muscle Groups III, V and VI.  The 
addendum states that in Muscle Group III (the right shoulder 
muscles), the Veteran experiences a loss of forearm flexion 
by 90 degrees, a loss of abduction by 80 degrees, and a loss 
of internal rotation by 25 degrees.  However, the Veteran 
experiences no loss in Muscle Group V or Muscle Group VI, 
both controlling the right arm.  The examiner stated that it 
was his opinion that all of the above-described muscle losses 
are due to his service-connected gunshot wound.

The Veteran's most recent VA examination of the muscles was 
performed in March 2009.  The examiner reviewed the claims 
files and noted the in-service history of the GSW.  The 
Veteran reported constant shoulder pain (muscle and joint) of 
8/10 severity during the day flaring to 10/10 at night.  The 
arm pain was made worse by movement and by sleeping on it and 
ameliorated to some degree by medication and cream.  
Functional impairment is steady but repeated use makes the 
arm weaker and more painful.  The Veteran reported difficulty 
with activities of daily living (ADLs) in that his wife has 
to help him dress; he is also unable to perform heavy lifting 
with the right arm or to perform repetitive movement of the 
right shoulder.

The examiner identified the muscles involved as being the 
deltoid, triceps and probably biceps; specifically, Muscle 
Groups III, V and VI.  An MRI revealed damage to the rotator 
cuff that is part of Muscle Group VI.  The examiner noted the 
presence of osteoarthritis in the AC joint and the 
glenohumeral joint.  Muscle strength was weak, with the 
deltoid being 2/5 and the biceps and triceps being 3-/5.  
There was no muscle herniation but there was loss of muscle 
function in that the muscle could not move the shoulder 
through its normal range of motion due to pain and weakness.  
Range of motion of the shoulder was forward flexion to 70 
degrees active and 110 degrees passive; abduction to 70 
degrees active and 100 degrees passive; and external and 
internal rotation to 60 degrees active and 70 degrees 
passive.  There was pain on active motion at the extremes of 
motion, as well as tremor.  There was pain on passive range 
of motion at the last 10 degrees of rotation, the last 30 
degrees of abduction and the last 40 degrees of forward 
flexion.  Range of motion and function was further limited by 
pain, fatigue, weakness, lack of endurance and repetitive 
motion; when performing more than 3 repetitions the Veteran 
had a decrease of 20 degrees in forward flexion and 
abduction. The examiner diagnosed residuals of GSW with 
muscle damage to Muscle Groups III, V and VI and tendon 
damage (supraspinatus) to Muscle Group IV.

On review of the evidence above, the Board notes initially 
that the record is inconsistent regarding exactly which 
muscle groups were injured due to the GSW.  The VA examiner 
in October 1998 stated that Muscle Groups V and VI were 
involved but that Muscle Group III specifically was not; 
however, the same examiner stated in November 2001 that 
Muscle Groups III, IV and V were involved (adding Muscle 
Groups III and IV but omitting Muscle Group VI; he further 
indicated the entire current impairment was to Muscle Group 
III and no actual impairment of Muscle Groups V and VI).  
Finally, the VA examiner in March 2009 stated Muscle Groups 
III, V and VI were involved in the GSW while Muscle Group IV 
showed tendon damage.  The Board finds the totality of the 
evidence shows the service-connected GSW resulted in residual 
injury to Muscle Groups III, V and VI; although there is 
current tendon injury to Muscle Group IV such injury does not 
appear to be related to the GSW.

In regard to the severity of the injury to Muscle Groups III, 
V and VI, the Board finds the injury did not more nearly 
approximate severe than moderately severe under the rating 
criteria in effect prior to July 1997.  Specifically, while 
the GSW was through-and-through, there is no indication of 
shattering bone fracture, nor was there any prolonged 
infection or extensive debridement required.  Treatment was 
for less than a month, and he was returned to duty.  Prior to 
July 1997 there are no findings indicative of severe 
impairment such as loss of muscle strength or coordination, 
loss of muscle function, or loss of muscle substance.  There 
was also no evidence of any muscle atrophy or ragged, 
depressed or adherent scars, or anything else which would 
suggest wide damage to the muscles in the missile track.  

The Board also finds that under the rating criteria in effect 
from July 1997 the Veteran's disability did not more nearly 
approximate severe than moderately severe prior to March 
2009.  The Veteran had a through-and-through wound by a high-
velocity projectile and he consistently complained of several 
of the cardinal signs of muscle impairment under 38 C.F.R. 
§ 4.46 (loss of power, weakness, lowered threshold or 
fatigue, and fatigue-pain).  However, those complaints were 
not verified on examination; the examiner in November 2001 in 
fact characterized the Veteran's muscle strength as "good" 
and stated the muscle group could move independently through 
useful range of motion, but with limitation due to pain.  

However, the Board finds that the VA examination report dated 
on March 4, 2009 demonstrates a "severe" injury under the 
rating criteria.  The examiner documented significant muscle 
weakness (deltoid 2/5 and biceps/triceps 3-/5) and loss of 
muscle function with the muscle being unable to move the 
shoulder through its normal range of motion due to pain and 
weakness.  The Board also notes that during the examination 
the Veteran asserted his shoulder disability results in 
impairment of his ADLs.

Accordingly, the Veteran is entitled to a rating of 40 
percent effective from March 4, 2009, the date of the 
examination showing the criteria for higher rating were met.

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by claimant.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Veteran is shown to have 
limitation of motion of the arm and shoulder, but this is 
separately rated as 20 percent disabling; additional 
compensation for the same limitation of motion due to muscle 
injury would accordingly constitute "pyramiding."  The 
Veteran has asserted he has arthritis in the right shoulder 
residual to the GSW, but this was denied by the RO in an 
unappealed rating decision in June 1998.  Similarly, 
secondary service connection for disorders of the hand, feet, 
legs and back was denied in an unappealed rating decision 
issued in March 1999.

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects the 
Veteran has not required frequent hospitalizations for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned 
evaluations, to include the increase granted herein.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Evaluation of Scars Residual to GSW

Scars are rated under the criteria of 38 C.F.R. § 4.118 
(schedule of ratings - skin).  The rating criteria were 
revised effective August 30, 2008.  In accordance with 
VAOPGCPREC 7-2003, cited above, the Board has reviewed the 
revised rating criteria.  The revised rating criteria would 
not produce retroactive effects since the revised provisions 
affect only entitlement to prospective benefits.  Therefore, 
VA must apply the new provisions from their effective date.  
The Board further notes that changes which came into effect 
on October 23, 2008, are not applicable to this claim because 
those changes are only applicable to claims that were filed 
on or after that date and in cases in which a claimant 
specifically requests that his or claim be considered under 
the revised criteria.


Under the rating criteria for 38 C.F.R. § 4.118 in effect 
prior to August 30, 2002, the following diagnostic codes were 
applicable to scars:  Diagnostic Codes 7803, 7804 and 7805.  
A change to 38 C.F.R. § 4.118 came into effect on August 30, 
2002, that added Diagnostic Codes 7801 and 7802 but 
eliminated Diagnostic Code 7803.  

The criteria of Diagnostic Code 7801, as in effect from 
August 30, 2002, are as follows.  Scars, other than of the 
head, face or neck, that are deep or that cause limited 
motion are assigned a 10 percent if they involve an area or 
areas exceeding six square inches (39 sq. cm) or a 20 percent 
evaluation if the area or areas exceed 12 square inches (465 
sq. cm).  A note following Diagnostic Code 7801 provides that 
a deep scar is one associated with underlying soft tissue 
damage.

The criteria of Diagnostic Code 7802, as in effect from 
August 30, 2002 are as follows.  Scars that are superficial, 
are not productive of limitation of motion, and are not on 
the head, face, or neck are assigned a 10 percent evaluation 
if they involve an area or areas of 144 square inches (929 
sq. cm) or more.  A note following Diagnostic Code 7802 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.

The rating criteria of Diagnostic Code 7803, as in effect 
prior to August 30, 2002, assigned a 10 percent rating for 
superficial scars, poorly nourished, with repeated 
ulceration.

The  criteria of Diagnostic Code 7804 in effect prior to 
October 23, 2008, assigned a 10 percent rating for 
superficial scars, tender and painful on objective 
demonstration.  A note following this diagnostic code stated 
the 10 percent rating would be assigned when the requirements 
were met, even though the location may be on the tip of the 
finger or toe and the rating may exceed the amputation value 
for limited motion. 

The rating criteria of Diagnostic Code 7805, as in effect 
prior to October 23, 2008, state other scars are to be rated 
based on limitation of function of the part affected.  

Post-service treatment records include a VA examination 
report in March 1947 showing the scars as well-healed and 
nontender.

During VA examination in October 1998 the examiner noted the 
presence of a 2.8 cm by 0.6 cm slightly depressed, healed, 
nontender, nonkeloid scar at the entrance site.  There was 
also a 1.3 cm linear movable, nontender, nonkeloid, healed 
surgical wound at the exit site.  Neither scar was sensitive 
on examination.  

The Veteran underwent another VA musculoskeletal examination 
in November 2001.  The examiner noted a 4cm by 1cm slightly 
depressed, healed surgical scar on the medial aspect of the 
upper right arm below the insertion of the deltoid muscle; 
there was also an exit wound of 2 cm in diameter in the 
posterior right arm just below the posterior fold of the 
right axilla.  

The Veteran had a VA examination of the skin in March 2009 
during which he stated the scars were not painful.  The 
examiner noted two scars, an entrance wound at the front of 
the arm and an exit wound at the back of the arm.  The 
entrance wound scar was 1.5 cm by 0.5 cm and not painful; it 
was not adherent to the underlying tissue and it was normal 
in color.  The scar was stable.  There was a depression of 
the surface contour to palpation.  The scar was deep (0.5 cm 
deep) rather than superficial.  There was no swelling, edema 
or keloid formation.  There was no inflammation or 
inflexibility of the skin caused by the scar.  There was 
limitation of motion, but not caused by the scar.

The exit wound scar was linear and measured 1.5 cm.  The scar 
was not painful on examination and not adherent to underlying 
tissue.  The texture of the skin was normal.  The scar was 
not unstable, and there was no depression or elevation of 
surface contour.  The scar was superficial rather than deep.  
There was no inflammation, edema, or keloid formation.  The 
color of the scar was the same as the surrounding skin.  
There was no inflammation or inflexibility of the skin caused 
by the scar.  There was limitation of motion, but not caused 
by the scar.

After a review of the evidence, the Board finds that the two 
scars are nontender, stable, and total less than six square 
inches.  The scars do not cause any impairment of motion or 
function of the arm or shoulder.  Accordingly, neither of the 
scars is compensable under any of the relevant rating 
criteria.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, the Board has considered the lay evidence 
offered by the Veteran in the form of his correspondence to 
VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
However, even affording the Veteran full competence and 
credibility, nothing in the lay evidence of record shows the 
Veteran's scars residual are painful or otherwise compensable 
under the applicable rating criteria.

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
scare are not productive of any symptoms or functional 
impairment.  In sum, there is no indication in the record 
that the average industrial impairment from the disability 
would be to a compensable degree.  Accordingly, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.


						(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the residuals of a gun shot 
wound of the upper right arm warrant of 30 percent prior to 
March 4, 2009, and a rating of 40 percent from March 4, 2009, 
the benefit sought on appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


